DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This action is responsive to the amendments and remarks received 16 February 2022. Claims 1 - 17 are currently pending. 

Claim Objections
The objections to claims 2, 5, 13 and 16, due to minor informalities, are hereby withdrawn in view of the amendments and remarks received 16 February 2022.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

The rejections to claims 1 - 17 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, are hereby withdrawn in view of the amendments and remarks received 16 February 2022.

Response to Arguments
Applicant's arguments filed 16 February 2022 have been fully considered but they are not persuasive.
On pages 13 - 14 of the remarks the Applicant’s Representative argues that Pack et al. do not disclose “obtaining image information, performing relocation on the image information, and obtaining related information of the image information, wherein the related information comprises: a depth map, a point cloud map, and relocation postures and a relocation variance corresponding to the relocation postures after the relocation”, “obtaining a particle set based on the relocation postures and the relocation variance, wherein each particle in the particle set corresponds to one of target postures” and “obtaining, when the matching result information satisfies a predetermined condition, localization information based on the relocation postures and the relocation variance”. In particular, the Applicant’s Representative appears to argues that Pack et al. do not disclose “performing relocation on the image information”, “obtaining… relocation postures and a relocation variance corresponding to the relocation postures after the relocation”, “obtaining a particle set based on the relocation postures and the relocation variance” and “obtaining… localization information based on the relocation postures and the relocation variance”. The Examiner respectfully disagrees. Initially, the Examiner asserts that the Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references. Additionally, the Examiner asserts that the Applicant's arguments do not comply with 37 CFR 1.111(c) because they do not clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made. Further, they do not show how the amendments avoid such references or objections. Furthermore, the Examiner asserts that Pack et al. disclose the aforementioned disputed claim limitations, see at least figures 1A, 3A, 3B and 9, page 1 paragraphs 0003 - 0004, page 2 paragraph 0010, page 4 paragraph 0055, page 6 paragraphs 0071 - 0073, page 7 paragraphs 0076 - 0078 and 0080, page 7 paragraph 0082 - page 8 paragraph 0084, page 8 paragraph 0088 - page 9 paragraph 0094, page 9 paragraphs 0098 - 0099 and page 12 paragraphs 0115 - 0116 of Pack et al. wherein they disclose that a “navigation system includes a controller executing a particle filter having a set of particles. Each particle has associated maps representing a robot location hypothesis. The controller updates the maps associated with each particle based on the received image data, assesses a weight for each particle based on the received image data, selects a particle based on its weight, and determines a location of the robot based on the selected particle”, that “camera(s) 420 capture images 422, which the navigation system 300 receives for localizing the robot 100 and mapping its surroundings”, that “the SLAM controller 350 uses a Rao-Blackwellized Particle Filter 352 (e.g., with inverse-depth parameterization) having a set 345 of particles 3401-n that represent hypotheses of a pose or position 342 of the robot 100 in its environment, e.g., at a current time”, that “controller 500 may receive image data from the imaging sensor 450 of the environment or scene 10 about the robot 100 for computing robot motion, independently of wheel based odometry of the drive system 200, through visual odometry”, that “robot motion model 360 may be a Gaussian error model centered on a travel vector derived from imaging sensor data relative to a travel vector derived from odometry and/or the IMU 470, where one standard deviation of the Gaussian curve equals noise. The particle filter 352 has an estimated robot motion between filter iterations. The particle filter 352 may apply the robot motion model 360 to a measured robot motion (e.g., using odometry and/or the IMU) and sample the particles 340n from the robot motion model 360”, that “As the SLAM controller 350 receives sensor data from the sensor system 400, the particles 340n update their hypotheses of the robot position 342 based on the sensor data”, that for “images as sensor data, the SLAM controller 350 may, for each image, interpolate a robot location at a time the image was captured using an estimate of where the robot 100 was at different time points and update the maps 310a-c based on the image data. When the sensor system 400 acquires sensor data from multiple sensors at different times, the SLAM controller 350 may update the maps 310a-c and assess a particle weight 346 for each particle 340 for the sensor data at a given time point, and then successively again at subsequent time points”, that “each particle may include a map 310 conditioned on where the particle 340n thinks the robot 100 moved (e.g., a trajectory of the robot 100)”, that “the particles 340n compete with each other to be classified as the ‘best’ particle 340n, having the highest weight 346. In some implementations, the particles 340n self-replicate and the ‘bad’ particles (i.e., low scoring particles 340n) are terminated, thus allowing relatively better scoring particles 340n to continue and optionally multiply” and that “SLAM controller 350 may update the particles 340n in a probabilistic manner using a robot motion model 360. The robot motion model 360 provides a probability distribution of new positions to which the robot 100 may have moved (e.g., based on odometry and/or an IMU 470). For example, if the SLAM controller 350 estimates that the robot 100 moved forward one meter, but with some error in that movement, rather than updating all of the particles 340 by moving them all forward one meter, for each particle 340n, the SLAM controller 350 generates a sample based on a position distribution of the robot motion model 360 centered on one meter of forward movement with a threshold variance (e.g., 10%)… The SLAM controller 350 can update each particle 340n for motion based on its received sample.” Thus, the Examiner asserts that, as shown herein above and in the cited sections, Pack et al. disclose the aforementioned disputed claim limitations at least because Pack et al. disclose using images to estimate a location of a robot, using a particle filter having a set of particles that represent hypotheses of a pose or position of the robot at a current time, wherein the hypothesis and associated maps of each particle are continuously updated over time, that a variance occupancy grid map is provided for each particle, using a robot motion model, such as a Gaussian error model, to obtain an updated set of particles and using the updated set of particles to determine a location of the robot. Therefore, the Examiner asserts that Pack et al. disclose the aforementioned disputed claim limitations
On page 16 of the remarks the Applicant’s Representative argues, with respect to claims 4 - 6, 9 - 11 and 15 - 17, that “there would have been no reason for one of ordinary skill in the art to modify the references to achieve the claimed combinations” and that “the Office Action has failed to clearly articulate a reason why the prior art would have rendered the claimed invention obvious to one of ordinary skill in the art.” Therefore, the Applicant’s Representative argues that no prima facie case of obviousness has been established. The Examiner respectfully disagrees. In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art. See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007). In this case, the Examiner asserts that, at least, the knowledge generally available to one of ordinary skill in the art provides some teaching, suggestion, or motivation to combine/modify the references to achieve the claimed combinations. With regards to claims 4, 9 and 15, the Examiner asserts that it would have been obvious to modify the teachings of Pack et al. with the ray casting algorithm taught by Petrovskaya et al. in order to enhance the base device of Pack et al. by allowing for the three-dimensional coordinates of each particle to be transformed into three-dimensional coordinates associated with a predicted posture based on current sensor data in order to enable improved comparisons between the postures of the particles and a predicted posture during determination of localization information and thus facilitate better and more reliable localization information. Furthermore, the Examiner asserts that the teachings and suggestions of Pack et al. to estimate the position of each feature in real space from image data by inverse projection using an inverse depth feature model and to perform matching between an estimated position of features and particles to obtain localization information, see at least page 6 paragraph 0075 - page 7 paragraph 0078, page 8 paragraphs 0086 - 0087 and page 9 paragraphs 0094 and 0096 - 0099 of Pack et al., also provides motivation to modify the teachings of Pack et al. with the ray casting algorithm taught by Petrovskaya et al. With regards to claims 5, 10 and 16, the Examiner asserts that it would have been obvious to modify the teachings of Pack et al. with the teachings of Petrovskaya et al. to determine relocation postures as a localization result when a highest matching score is greater than a threshold in order to enhance the base device of Pack et al. by helping ensure that incorrect localization information is not returned in instances wherein a highest matching score still indicates a poor match between a particle and information obtained from current sensor data thus avoiding the use of erroneous localization information by the robot and improving the reliability of localization information output by the device. With regards to claims 6, 11 and 17, the Examiner asserts that a simple substitution would have provide the teaching, suggestion, or motivation to modify the combined teachings of Pack et al. in view of Petrovskaya et al. with additional teachings of Petrovskaya et al. The likelihood field model scanning and matching process of Petrovskaya et al. could be substituted in place of the scanning and matching technique of Pack et al. utilizing well-known techniques in the art and would likely yield predictable results, in that in the combination a likelihood field model would be utilized during the matching of the three-dimensional coordinates of the spatial obstacle points with the three-dimensional coordinates of each particle. The Examiner asserts that simple substitution of one known element for another to obtain predictable results is a rationale that has been found to support a conclusion of obviousness, see MPEP § 2143. Therefore, the Examiner asserts that reasons why the prior art would have rendered the claimed invention obvious to one of ordinary skill in the art have been clearly articulated and that a prima facie case of obviousness has been established. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1 - 3, 7, 8 and 12 - 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pack et al. U.S. Publication No. 2014/0350839 A1.

-	With regards to claims 1, 7 and 12, Pack et al. disclose a method for obtaining localization information, (Pack et al., Abstract, Figs. 5 & 9, Pg. 1 ¶ 0003, Pg. 4 ¶ 0051 - 0052, Pg. 6 ¶ 0069, Pg. 12 ¶ 0115) a device for obtaining localization information, (Pack et al., Abstract, Figs. 1A - 3B, 5 & 9, Pg. 1 ¶ 0003, Pg. 2 ¶ 0010 - 0011, Pg. 3 ¶ 0046, Pg. 4 ¶ 0051 - 0057, Pg. 6 ¶ 0069, Pg. 8 ¶ 0085 - 0087, Pg. 12 ¶ 0115, Pg. 12 ¶ 0120 - Pg. 13 ¶ 0127) comprising: a processor; (Pack et al., Figs. 1A & 5, Pg. 2 ¶ 0010, Pg. 4 ¶ 0057, Pg. 8 ¶ 0085, Pg. 12 ¶ 0120 - Pg. 13 ¶ 0127) and a memory for storing instructions executable by the processor; (Pack et al., Pg. 4 ¶ 0057, Pg. 8 ¶ 0085, Pg. 12 ¶ 0120 - Pg. 13 ¶ 0127) wherein the processor is configured to implement a method: (Pack et al., Figs. 1A & 5, Pg. 4 ¶ 0057, Pg. 8 ¶ 0085, Pg. 12 ¶ 0120 - Pg. 13 ¶ 0127) and a non-transitory computer-readable storage medium having stored thereon instructions that, when executed by a processor of a terminal, cause the terminal to implement a method (Pack et al., Figs. 1A & 5, Pg. 4 ¶ 0057, Pg. 8 ¶ 0085, Pg. 12 ¶ 0120 - Pg. 13 ¶ 0127) for obtaining localization information, (Pack et al., Abstract, Figs. 1A - 3B, 5 & 9, Pg. 1 ¶ 0003, Pg. 2 ¶ 0010 - 0011, Pg. 3 ¶ 0046, Pg. 4 ¶ 0051 - 0057, Pg. 6 ¶ 0069, Pg. 8 ¶ 0085 - 0087, Pg. 12 ¶ 0115, Pg. 12 ¶ 0120 - Pg. 13 ¶ 0127) the method comprising: obtaining image information, (Pack et al., Figs. 1A, 3A, 3B, 5 & 9, Pg. 1 ¶ 0003 - 0004, Pg. 4 ¶ 0053 - 0056, Pg. 5 ¶ 0059, Pg. 6 ¶ 0069, Pg. 12 ¶ 0113 and 0117) performing relocation on the image information, (Pack et al., Fig. 9, Pg. 1 ¶ 0003, Pg. 2 ¶ 0010, Pg. 4 ¶ 0055, Pg. 6 ¶ 0069 - 0070 and 0074 - 0075, Pg. 7 ¶ 0082 - Pg. 8 ¶ 0084, Pg. 8 ¶ 0090, Pg. 12 ¶ 0115 - 0116 [“camera(s) 420 capture images 422, which the navigation system 300 receives for localizing the robot 100 and mapping its surroundings”]) and obtaining related information of the image information, (Pack et al., Figs. 1A, 3A, 3B, 5 & 8A - 9, Pg. 1 ¶ 0003 - 0005, Pg. 2 ¶ 0010 and 0018 - 0019, Pg. 4 ¶ 0053 - 0056, Pg. 5 ¶ 0059, Pg. 6 ¶ 0069 - 0072, Pg. 7 ¶ 0076, 0078 and 0082, Pg. 8 ¶ 0088, Pg. 8 ¶ 0091 - Pg. 9 ¶ 0094, Pg. 9 ¶ 0098 - 0099, Pg. 12 ¶ 0113 and 0115 - 0116) wherein the related information comprises: a depth map, (Pack et al., Pg. 4 ¶ 0053 - 0056, Pg. 5 ¶ 0058 - 0060, Pg. 6 ¶ 0069, Pg. 8 ¶ 0086) a point cloud map, (Pack et al., Figs. 1A, 3A, 3B, 8A & 8B, Pg. 1 ¶ 0005, Pg. 2 ¶ 0010 and 0019, Pg. 4 ¶ 0054 and 0056, Pg. 6 ¶ 0069 - 0071, Pg. 7 ¶ 0076 and 0078, Pg. 12 ¶ 0116) and relocation postures (Pack et al., Abstract, Figs. 3A, 3B & 9, Pg. 1 ¶ 0003 - 0005, Pg. 2 ¶ 0010, Pg. 6 ¶ 0069 - 0072, Pg. 8 ¶ 0084 and 0088, Pg. 8 ¶ 0090 - Pg. 9 ¶ 0093, Pg. 12 ¶ 0115 [“the SLAM controller 350 uses a Rao-Blackwellized Particle Filter 352 (e.g., with inverse-depth parameterization) having a set 345 of particles 3401-n that represent hypotheses of a pose or position 342 of the robot 100 in its environment, e.g., at a current time” and “For images as sensor data, the SLAM controller 350 may, for each image, interpolate a robot location at a time the image was captured using an estimate of where the robot 100 was at different time points and update the maps 310a-c based on the image data”]) and a relocation variance corresponding to the relocation postures after the relocation; (Pack et al., Figs. 3A & 3B, Pg. 1 ¶ 0003 - 0005, Pg. 2 ¶ 0010 - 0012, Pg. 6 ¶ 0074 - Pg. 7 ¶ 0078, Pg. 7 ¶ 0080 and 0082, Pg. 8 ¶ 0090 - Pg. 9 ¶ 0094, Pg. 9 ¶ 0098 - 0099, Pg. 11 ¶ 0112, Pg. 12 ¶ 0116 [“the stereo processor 330 processes dense visual stereo using a variance occupancy grid model 332 to provide a variance occupancy grid map 310b for each particle 340n”, “controller 500 may receive image data from the imaging sensor 450 of the environment or scene 10 about the robot 100 for computing robot motion, independently of wheel based odometry of the drive system 200, through visual odometry”, “robot motion model 360 may be a Gaussian error model centered on a travel vector derived from imaging sensor data relative to a travel vector derived from odometry and/or the IMU 470, where one standard deviation of the Gaussian curve equals noise. The particle filter 352 has an estimated robot motion between filter iterations. The particle filter 352 may apply the robot motion model 360 to a measured robot motion (e.g., using odometry and/or the IMU) and sample the particles 340n from the robot motion model 360” and “For images as sensor data, the SLAM controller 350 may, for each image, interpolate a robot location at a time the image was captured using an estimate of where the robot 100 was at different time points and update the maps 310a-c based on the image data”]) obtaining three-dimensional coordinates of spatial obstacle points based on the depth map; (Pack et al., Figs. 1A, 3A, 3B, 5 & 6, Pg. 2 ¶ 0011 and 0020, Pg. 3 ¶ 0038, Pg. 4 ¶ 0053 - 0056, Pg. 5 ¶ 0059, Pg. 6 ¶ 0074 - Pg. 7 ¶ 0078, Pg. 7 ¶ 0083, Pg. 8 ¶ 0086, Pg. 9 ¶ 0092 - 0094 and 0098) obtaining a particle set based on the relocation postures and the relocation variance, wherein each particle in the particle set corresponds to one of target postures; (Pack et al., Abstract, Figs. 1A, 3A, 3B, 5, 6 & 9, Pg. 1 ¶ 0003, Pg. 2 ¶ 0010 - 0012, Pg. 6 ¶ 0071 - 0073, Pg. 7 ¶ 0082, Pg. 8 ¶ 0084, Pg. 8 ¶ 0088 - Pg. 9 ¶ 0093, Pg. 9 ¶ 0099, Pg. 12 ¶ 0115 - 0116) obtaining environmental three-dimensional coordinates corresponding to each of the target postures based on the point cloud map; (Pack et al., Abstract, Figs. 1A, 3A, 3B, 5, 6 & 9, Pg. 1 ¶ 0003 - 0005, Pg. 2 ¶ 0010 - 0012, Pg. 6 ¶ 0069 - 0072, Pg. 6 ¶ 0074 - Pg. 7 ¶ 0078, Pg. 7 ¶ 0082, Pg. 8 ¶ 0091 - Pg. 9 ¶ 0093, Pg. 9 ¶ 0099, Pg. 12 ¶ 0113 - 0116) scanning and matching the three-dimensional coordinates of the spatial obstacle points with the environmental three-dimensional coordinates corresponding to each of the target postures to obtain matching result information; (Pack et al., Figs. 3A, 3B, 5 & 9, Pg. 2 ¶ 0010 - 0011 and 0021, Pg. 4 ¶ 0052, Pg. 6 ¶ 0071 - 0072, Pg. 7 ¶ 0077 - 0078, Pg. 7 ¶ 0083 - Pg. 8 ¶ 0084, Pg. 8 ¶ 0088 - Pg. 9 ¶ 0093, Pg. 9 ¶ 0096 - 0100, Pg. 11 ¶ 0111 - 0112 [“feature tracker 320 receives an estimated image position for a feature point 624 with an associated uncertainty in terms of image position. The SLAM controller 350 may evaluate a matching probability between landmark position estimates of the feature tracker 320 and those of a particle 340n. In other words, the SLAM controller 350 may evaluate a probability of matching between a vector (i.e., a direction and distance) to a feature point 624 of a landmark feature 424 from the robot 100 provided by the feature tracker 320 and a corresponding vector provided by a particle 340n”]) and obtaining, when the matching result information satisfies a predetermined condition, localization information based on the relocation postures and the relocation variance. (Pack et al., Figs. 3A, 3B, 5 & 9, Pg. 4 ¶ 0052, Pg. 7 ¶ 0077 - 0078, Pg. 7 ¶ 0083 - Pg. 8 ¶ 0084, Pg. 8 ¶ 0087 - 0088 and 0091, Pg. 9 ¶ 0096 - 0100, Pg. 11 ¶ 0111 - 0112, Pg. 12 ¶ 0115) 

-	With regards to claims 2, 8 and 13, Pack et al. disclose the method, the device and the non-transitory computer-readable storage medium according to claims 1, 7 and 12, respectively, wherein the environmental three-dimensional coordinates corresponding to each of the target postures are environmental three-dimensional coordinates of the particle corresponding to the target posture. (Pack et al., Abstract, Figs. 1A, 3A, 3B & 6, Pg. 1 ¶ 0003 - 0005, Pg. 2 ¶ 0010 - 0012, Pg. 6 ¶ 0071, Pg. 6 ¶ 0074 - Pg. 7 ¶ 0078, Pg. 8 ¶ 0086 - 0088, Pg. 8 ¶ 0091 - Pg. 9 ¶ 0093, Pg. 12 ¶ 0113 - 0116) 

-	With regards to claims 3 and 14, Pack et al. disclose the method and the non-transitory computer-readable storage medium according to claims 1 and 12, respectively, wherein obtaining the particle set based on the relocation postures and the relocation variance comprises: obtaining a probability density of Gaussian probability distribution based on the relocation postures and the relocation variance; (Pack et al., Pg. 6 ¶ 0069 - 0073, Pg. 7 ¶ 0076 - 0078 and 0082, Pg. 9 ¶ 0093 - 0099) and sampling the relocation postures to obtain the particle set according to the probability density of Gaussian probability distribution. (Pack et al., Pg. 7 ¶ 0082, Pg. 9 ¶ 0093 - 0099) 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 4 - 6, 9 - 11 and 15 - 17 are rejected under 35 U.S.C. 103 as being unpatentable over Pack et al. U.S. Publication No. 2014/0350839 A1 as applied to claims 1, 7 and 12 above, and further in view of Petrovskaya et al. U.S. Publication No. 2016/0148433 A1.

-	With regards to claims 4 and 15, Pack et al. disclose the method and the non-transitory computer-readable storage medium according to claims 1 and 12, respectively. Pack et al. fail to disclose explicitly wherein obtaining the environmental three-dimensional coordinates corresponding to each of the target postures based on the point cloud map comprises: obtaining environmental three-dimensional coordinates of each particle by a ray casting algorithm based on the point cloud map. Pertaining to analogous art, Petrovskaya et al. disclose wherein obtaining the environmental three-dimensional coordinates corresponding to each of the target postures based on the point cloud map comprises: obtaining environmental three-dimensional coordinates of each particle by a ray casting algorithm based on the point cloud map. (Petrovskaya et al., Figs. 7 & 11 - 14, Pg. 6 ¶ 0093 - 0095 and 0099 - 0102, Pg. 7 ¶ 0106 - 0107 and 0109 - 0110, Pg. 10 ¶ 0129 - 0130, Pg. 11 ¶ 0139, Pg. 12 ¶ 0150 - 0156, Pg. 14 ¶ 0173 - 0174, Pg. 15 ¶ 0179) Pack et al. and Petrovskaya et al. are combinable because they are both directed towards simultaneous localization and mapping systems that capture and process image data. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Pack et al. with the teachings of Petrovskaya et al. This modification would have been prompted in order to enhance the base device of Pack et al. with the well-known technique Petrovskaya et al. applied to a comparable device. Utilizing a ray casting algorithm to obtain three-dimensional coordinates of each particle, as taught by Petrovskaya et al., would enhance the base device of Pack et al. by enhancing its ability to accurately estimate three-dimensional coordinates of each particle from image data associated with the particle as well as by allowing for the three-dimensional coordinates of each particle to be transformed into three-dimensional coordinates associated with a predicted posture based on current sensor data in order to enable improved comparisons between the postures of the particles and a predicted posture during determination of localization information. Furthermore, this modification would have been prompted by the teachings and suggestions of Pack et al. to estimate the position of each feature in real space from image data by inverse projection using an inverse depth feature model and to perform matching between an estimated position of features and particles to obtain localization information, see at least page 6 paragraph 0075 - page 7 paragraph 0078, page 8 paragraphs 0086 - 0087 and page 9 paragraphs 0094 and 0096 - 0099 of Pack et al. This combination could be completed according to well-known techniques in the art and would likely yield predictable results, in that a ray casting algorithm would be utilized to obtain three-dimensional coordinates of each particle so as to improve the accuracy of three-dimensional coordinates estimated for each particle and for predicted target postures. Therefore, it would have been obvious to combine Pack et al. with Petrovskaya et al. to obtain the invention as specified in claims 4 and 15.

-	With regards to claims 5, 10 and 16, Pack et al. disclose the method, the device and the non-transitory computer-readable storage medium according to claims 1, 7 and 12, respectively, wherein scanning and matching the three-dimensional coordinates of the spatial obstacle points with the environmental three-dimensional coordinates corresponding to each of the target postures to obtain the matching result information and obtaining the localization information based on the relocation postures and the relocation variance when the matching result information satisfies the predetermined condition comprises: obtaining a matching score of each particle by scanning and matching the three-dimensional coordinates of the spatial obstacle points with environmental three-dimensional coordinates of each particle; (Pack et al., Figs. 3A & 3B, Pg. 4 ¶ 0052, Pg. 6 ¶ 0071 - 0072, Pg. 7 ¶ 0077 - 0078, Pg. 7 ¶ 0083 - Pg. 8 ¶ 0084, Pg. 8 ¶ 0088 and 0091, Pg. 9 ¶ 0096 - 0100, Pg. 11 ¶ 0111 - 0112) and determining a highest matching score as the relocation postures as a localization result. (Pack et al., Abstract, Fig. 9, Pg. 4 ¶ 0052, Pg. 6 ¶ 0071 - 0072, Pg. 8 ¶ 0084, 0088 and 0091, Pg. 9 ¶ 0096 - 0100, Pg. 11 ¶ 0111 - 0112, Pg. 12 ¶ 0115 - 0116) Pack et al. fail to disclose expressly determining, when a highest matching score is greater than a predetermined threshold, the relocation postures as a localization result. Pertaining to analogous art, Petrovskaya et al. disclose obtaining a matching score of each particle by scanning and matching the three-dimensional coordinates of the spatial obstacle points with environmental three-dimensional coordinates of each particle; (Petrovskaya et al., Pg. 6 ¶ 0099 - 0102, Pg. 8 ¶ 0113 and 0116, Pg. 12 ¶ 0152 and 0155, Pg. 14 ¶ 0173 - 0174, Pg. 16 ¶ 0192, Pg. 20 ¶ 0225 and 0230 - 0233, Pg. 22 ¶ 0242, Pg. 23 ¶ 0259 - Pg. 24 ¶ 0260, Pg. 24 ¶ 0263 - 0268, Pg. 25 ¶ 0273 - Pg. 26 ¶ 0284) and determining, when a highest matching score is greater than a predetermined threshold, the relocation postures as a localization result. (Petrovskaya et al., Pg. 6 ¶ 0102 - Pg. 7 ¶ 0105, Pg. 7 ¶ 0111, Pg. 8 ¶ 0113 and 0116, Pg. 14 ¶ 0173 - 0174, Pg. 16 ¶ 0187 and 0192, Pg. 19 ¶ 0223, Pg. 22 ¶ 0242, Pg. 23 ¶ 0259 - Pg. 24 ¶ 0260, Pg. 24 ¶ 0265 - 0266 and 0268, Pg. 25 ¶ 0279 - Pg. 26 ¶ 0284 [“The system may then pick the pose with the least Global Localization failure detection outliers to be the final estimated pose” and “The system may also, compute percentage of outliers and check against the outlier percent threshold kpct. The system may exit out of EM loop if the percentage of outliers is greater than the threshold”. The Examiner asserts that Petrovskaya et al. disclose that global localization fails when a percentage of outliers is greater than a threshold, i.e. it is successful when a percentage of inliers (1 - percentage of outliers) is greater than a threshold.]) Pack et al. and Petrovskaya et al. are combinable because they are both directed towards simultaneous localization and mapping systems that capture and process image data. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Pack et al. with the teachings of Petrovskaya et al. This modification would have been prompted in order to enhance the base device of Pack et al. with the well-known technique Petrovskaya et al. applied to a comparable device. Determining relocation postures as a localization result when a highest matching score is greater than a threshold, as taught by Petrovskaya et al., would enhance the base device of Pack et al. by helping ensure that incorrect localization information is not returned in instances wherein the highest matching score still indicates a poor match between a particle and information obtained from current sensor data thus avoiding the use of erroneous localization information by the robot. This combination could be completed according to well-known techniques in the art and would likely yield predictable results, in that relocation postures, localization results and/or localization information would only be returned in instances where the highest matching score between a particle and information obtained from current sensor data is greater than a threshold so as to help avoid the subsequent return and use of erroneous and/or incorrect localization information. Therefore, it would have been obvious to combine Pack et al. with Petrovskaya et al. to obtain the invention as specified in claims 5, 10 and 16.

-	With regards to claims 6, 11 and 17, Pack et al. in view of Petrovskaya et al. disclose the method, the device and the non-transitory computer-readable storage medium according to claims 5, 10 and 16, respectively. Pack et al. fail to disclose explicitly wherein obtaining the matching score of each particle by scanning and matching the three-dimensional coordinates of the spatial obstacle points with the environmental three-dimensional coordinates of each particle comprises: scanning and matching the three-dimensional coordinates of the spatial obstacle points with the environmental three-dimensional coordinates of each particle by using a likelihood field model. Pertaining to analogous art, Petrovskaya et al. disclose wherein obtaining the matching score of each particle by scanning and matching the three-dimensional coordinates of the spatial obstacle points with the environmental three-dimensional coordinates of each particle comprises: scanning and matching the three-dimensional coordinates of the spatial obstacle points with the environmental three-dimensional coordinates of each particle by using a likelihood field model. (Petrovskaya et al., Pg. 2 ¶ 0031 - 0033 and 0038, Pg. 7 ¶ 0105 and 0111, Pg. 8 ¶ 0113 - 0115, Pg. 16 ¶ 0185 - 0188 and 0192, Pg. 19 ¶ 0218, Pg. 19 ¶ 0223 - Pg. 20 ¶ 031, Pg. 24 ¶ 0260, Pg. 25 ¶ 0274 - 0280) It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combined teachings of Pack et al. in view of Petrovskaya et al. with additional teachings of Petrovskaya et al. This modification would have been prompted in order to substitute the scanning and matching technique of Pack et al. for the likelihood field model scanning and matching process of Petrovskaya et al. The likelihood field model scanning and matching process of Petrovskaya et al. could be substituted in place of the scanning and matching technique of Pack et al. utilizing well-known techniques in the art and would likely yield predictable results, in that in the combination a likelihood field model would be utilized during the matching of the three-dimensional coordinates of the spatial obstacle points with the three-dimensional coordinates of each particle. This combination could be completed according to well-known techniques in the art and would likely yield predictable results, in that the likelihood field model scanning and matching process of Petrovskaya et al. would be utilized to perform the scanning and matching of the three-dimensional coordinates of the spatial obstacle points with the environmental three-dimensional coordinates of each particle. Therefore, it would have been obvious to combine Pack et al. in view of Petrovskaya et al. with additional teachings of Petrovskaya et al. to obtain the invention as specified in claims 6, 11 and 17. 

-	With regards to claim 9, Pack et al. disclose the device according to claim 7, wherein the processor is further configured to: obtain a probability density of Gaussian probability distribution based on the relocation postures and the relocation variance; (Pack et al., Pg. 6 ¶ 0069 - 0073, Pg. 7 ¶ 0076 - 0078 and 0082, Pg. 9 ¶ 0093 - 0099) and sample the relocation postures to obtain the particle set according to the probability density of Gaussian probability distribution. (Pack et al., Pg. 7 ¶ 0082, Pg. 9 ¶ 0093 - 0099) Pack et al. fail to disclose explicitly obtaining environmental three-dimensional coordinates of each particle by a ray casting algorithm based on the point cloud map. Pertaining to analogous art, Petrovskaya et al. disclose obtaining environmental three-dimensional coordinates of each particle by a ray casting algorithm based on the point cloud map. (Petrovskaya et al., Figs. 7 & 11 - 14, Pg. 6 ¶ 0093 - 0095 and 0099 - 0102, Pg. 7 ¶ 0106 - 0107 and 0109 - 0110, Pg. 10 ¶ 0129 - 0130, Pg. 11 ¶ 0139, Pg. 12 ¶ 0150 - 0156, Pg. 14 ¶ 0173 - 0174, Pg. 15 ¶ 0179) Pack et al. and Petrovskaya et al. are combinable because they are both directed towards simultaneous localization and mapping systems that capture and process image data. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Pack et al. with the teachings of Petrovskaya et al. This modification would have been prompted in order to enhance the base device of Pack et al. with the well-known technique Petrovskaya et al. applied to a comparable device. Utilizing a ray casting algorithm to obtain three-dimensional coordinates of each particle, as taught by Petrovskaya et al., would enhance the base device of Pack et al. by enhancing its ability to accurately estimate three-dimensional coordinates of each particle from image data associated with the particle as well as by allowing for the three-dimensional coordinates of each particle to be transformed into three-dimensional coordinates associated with a predicted posture based on current sensor data in order to enable improved comparisons between the postures of the particles and a predicted posture during determination of localization information. Furthermore, this modification would have been prompted by the teachings and suggestions of Pack et al. to estimate the position of each feature in real space from image data by inverse projection using an inverse depth feature model and to perform matching between an estimated position of features and particles to obtain localization information, see at least page 6 paragraph 0075 - page 7 paragraph 0078, page 8 paragraphs 0086 - 0087 and page 9 paragraphs 0094 and 0096 - 0099 of Pack et al. This combination could be completed according to well-known techniques in the art and would likely yield predictable results, in that a ray casting algorithm would be utilized to obtain three-dimensional coordinates of each particle so as to improve the accuracy of three-dimensional coordinates estimated for each particle and for predicted target postures. Therefore, it would have been obvious to combine Pack et al. with Petrovskaya et al. to obtain the invention as specified in claim 9.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC RUSH whose telephone number is (571) 270-3017. The examiner can normally be reached 9am - 5pm Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Bella can be reached on (571) 272 - 7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ERIC RUSH/Primary Examiner, Art Unit 2667